NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

NANCY CAROLINE FAZIO,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D17-4212
                                   )
TERESA FAZIO KROPP,                )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 20, 2018.

Appeal from the Circuit Court for Pinellas
County; Patrice Moore, Judge.

Nancy Caroline Fazio, pro se, Appellant.

Daniel K. Taylor and Alicia Gangi of
Englander Fischer, St. Petersburg, for
Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, BADALAMENTI, JJ., and LEE, LAUREL M., ASSOCIATE JUDGE,
Concur.